Decree of the Surrogate’s Court of Orange county in so far as it provides that the entire corpus of the trust under paragraphs 15 and 23 of the will of Catherine Williams passed to Ada C. Sturr, modified, so as to provide that the corpus of the trusts under said paragraphs is distributable one-half to the appellant as executor of the will of Alberta L. Taylor, and one-half to Ada C. Sturr; and as so modified affirmed, with costs to the appellant payable out of the funds. Rich, Manning and Kapper, JJ., concur; Kelly, P. J., and Young, J., dissent.